Title: To John Adams from Pseudonym: "A Friend To Our Happy Government", 6 December 1798
From: Pseudonym: “A Friend To Our Happy Government”
To: Adams, John



My Dear Sir
6 Dec. 1798

I can no longer remain silent when the President of the Und–States and every other friend to our country is calumniated and ridiculed by every upstart thats basking in the sunshine of our envied Goverment. open your Eyes my dear Sir and you will soon discover the miscreants that abuse your confidence. I have with pleasure observed that you begin to se their insolence and base desires. rest assured my friend they are nothing less than bringing us again under the oppressive yoke of haughty Britton, dont be surprized at this assertion my Dr. Sir I am proswaded you begin to se into their nefarious plans and by your firmness and spirit have allarmed them, The countenance you have shewn them heretofore has rendered them so insolent that they have the ingratitude to insult and traduce your character, but the other Evening the ambitious upstart A Hammilton had the insolence to observe that you was a mere Old woman and unfit for a President. I knew the miscreant when he was first imported from the West Indias a young Creole that would now presume to dictate the President of the Und States, One that has proved himself an American and a Native of the State that first opposed the arbitrary encroachments of the wicked & sangunary Court of Britton, we have all been too long cajoled by their emesaryes amongst us, look round my Dr. Sir and observe the insolence of the old inveterate Torys the very men that would have Imolated a Washington and an Adams at the shrine of Brittish vengance and who are now straining every nerve to change our happy Goverment and to place a Brittish Prince to rule over us, what then will become of an Adams a Washington, and every other friend to America, I shudder at the thoughts my Dr. Sir let me intreat you to be firm and vigelant, suffer not yourself to be deceived by that old fox Liston depend upon it he is exerting all his cuning to serve our greatest enemies, convince both Britton and france that we are determined to adhere to our Nutrality and to maintain our To freedom freedom, if by your firmness we are blest with peace and Independence futer generations will have cause to bless the name of Adams.

A friend to our happy Goverment